In an action, inter alia, to declare that the defendants’ refusal to permit residents of the plaintiff village access to a town park is invalid, plaintiff appeals from an order of the Supreme Court, Westchester County, entered December 17, 1976, which denied its motion for summary judgment. Order affirmed, without costs or disbursements. This court is of the opinion that there exist questions of fact and mixed questions of law and fact which preclude a summary disposition of the issue of the village residents’ right to utilize the park. Hopkins, Acting P. J., Latham, Damiani and Rabin, JJ., concur.